                         Case 3:18-cv-01930-SI        Document 89   Filed 04/30/19     Page 1 of 2
: William X Nietzche
1
  Julie Metcalf Kinney
i c/o 4406 N Mississippi Avenue
; Portland, Oregon [97217]
• 503-287-6494                      II   IN THE UNITED STATES. DISTRICT COURT
                                             FOR THE DISTRICT OF OREGON FILED30APR"'1916;24USDC·(lRP ·

                                                     PORTLAND DIVISION




             William X Nietzche (solely as trustee for
             KRME International Trust),
             Et al.,

                                                                               3:18-CV-01930-SI
                             Plaintiff/Petitioner,                                     Case No.
                                                                 PLAINTIFF'S MOTION FOR
                                                                 DEFAULT JUDGMENT AGAINST
                                                                 MORTGAGE ELECTRONIC
                                                                 REGISTRATION SYSTEMS (MERS)
                                                                 (PURSUANT TO FRCP RULE 55)
            v.
             FREEDOM MORTGAGE CORPORATION (FMC),

            Et al.,

                            Defendant(s)/Respondent(s)



                                PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
                    Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
            William X Nietzche, hereby moves this Court of Record to enter an order for Default Judgment
            against defendant Mortgage Electronic Registration Systems, stating in support:
                 1. On April 5, 2019, defendant Mortgage Electronic Registration Systems received a copy
                    of plaintiffs First Amended Verified Complaint.
                 2. Defendant Mortgage Electronic Registration Systems had 21 days to file a response to the
                    summons and Verified Complaint.
                 3. As of this date defendant Mortgage Electronic Registration Systems has failed to file any
                    response to the original summons and Verified Complaint filed November 5, 2018.
                 4. As of this date defendant Mortgage Electronic Registration Systems has failed to file any
                    response to the First Amended Verified Complaint filed April 2, 2019.
                 5. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
                    service of plaintiffs summons and Verified Complaint served upon defendant Mortgage
                    Electronic Registration Systems.

                       PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST MERS - Page 1 of 2
         Case 3:18-cv-01930-SI          Document 89         Filed 04/30/19          Page 2 of 2




   6. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiff's First'Amended Verified Complaint upon defendant Mortgage
      Electronic Registration Systems.                         ·
   7. The interest of justice and of the orderly administration of this court should result in entry
      of Default Judgment against defendant Mortgage Electronic Registration Systems
      forthwith.
       WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order for
Default Judgment against defendant Mortgage Electronic Registration Systems.


   RESPECTFULLY DATED this             1U       day of April, 2019.




                      By q_) ~h {___
                      William X Nietzche, as trustee for KRME International Trust
                      In Solo Proprio, In Proper Persona,
                      Sui Heredes, Sui Juris [Pro se]




      PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST MERS - Page 2 of2
